DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 2/18/2022.  As directed by the amendment, claims 1, 6, 11, 12 and 15 have been amended, and claims 10, 14 and 16 have been cancelled. As such, claims 1-9, 11-13, 15 and 17-20 are pending in the instant application.
Applicant has filed a terminal disclaimer to obviate the double patenting rejection, which is hereby withdrawn.
Applicant has amended claim 1 obviate the antecedent basis issue; the rejection of the claims under 35 USC 112(b) is withdrawn.
Applicant has amended claim 6 such that it is properly further limiting; the rejection of the claim under 35 USC 112(d) is withdrawn.
Applicant states on page 10 of Remarks filed 2/18/2022 that, “The Examiner acknowledges that there is no “means for” language in the claims to be considered under 35 USC 112(f).” This is not entirely correct. As was indicated at the end of page 8 of the Office Action mailed 11/18/2021, despite the lack of “means for” language, an interpretation under 35 USC 112(f) was still applied to claim 3. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marcus Smetka on 3/16/2022.

The application has been amended as follows: 
Claim 6, line 5, deleted “relative to said lens portion of said control mount”
Claim 12, lines 18-19, amended to read “configured to alter to said user input sensor”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 12, the prior art does not disclose, teach or suggest a control mount integral to a surgical garment having a control member moveably coupled thereto that is arranged to function in conjunction with a light source/light emitter and photodetector/user input sensor of a surgical helmet to control a ventilation assembly/peripheral device of the surgical helmet as claimed. Regarding claim 15, VanDerWoude in view of Dillon and Kremer does not teach or suggest a first and second lens portion configured as claimed, because, at best, VanDerWoude in view of Macher, Dillon and Kremer only teaches/suggests a single lens portion to allow a light .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785